      Case 6:16-cv-00173-RP-AWA Document 858 Filed 06/19/20 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT COURT OF TEXAS
                                 WACO DIVISION

JANE DOE 1 ET. AL.                          §
                                            §
V.                                          §              6:16-CV-173-RP-AA
                                            §              Consolidated with
BAYLOR UNIVERSITY                           §              6:17-CV-228-RP-AA
                                            §              6:17-CV-236-RP-AA

               ADVISORY TO THE COURT - NOTICE OF COMPLIANCE

TO THE HONORABLE ANDREW W. AUSTIN, UNITED SATES MAGISTRATE JUDGE:

       COMES NOW, non-party, Brian Nicholson, pursuant to Magistrate Judge Andrew W.

Austin’s Order of May 26, 2020, (Dkt. 842), and files this Advisory to the Court regarding the

responses to Plaintiff’s Second Subpoena, (Dkt. 317) and production of documents in accordance

with Dkt. 842. Nicholson advises the Court that he has submitted responses in accordance with the

Court’s order and produced responsive documents in his possession.

                                            Respectfully submitted,

                                            BEARD KULTGEN BROPHY
                                            BOSTWICK & DICKSON, PLLC

                                            _________________________________
                                            Dan N. MacLemore
                                            State Bar No. 24037013
                                            maclemore@thetexasfirm.com
                                            Andy McSwain
                                            State Bar No. 13861100
                                            mcswain@thetexasfirm.com
                                            220 South 4th Street
                                            Waco, Texas 76701
                                            Tel (254) 776-5500
                                            Fax (254) 776-3591

                                            ATTORNEYS FOR BRIAN NICHOLSON
       Case 6:16-cv-00173-RP-AWA Document 858 Filed 06/19/20 Page 2 of 2




                                   CERTIFICATE OF SERVICE


        I hereby certify that on the 19th day of June, 2020, I electronically filed the foregoing

document with the Clerk of the Court using the CM/ECF system which will send notification of

such to filing to all parties of record.
                                                    ~~rr&
                                                    DAN N. MACLEMORE
